Exhibit 10.8

 

EMPLOYEE STOCK OPTION AGREEMENT

 

THIS EMPLOYEE STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into
effective the         day of                        , 200    , by and between
PETROHAWK ENERGY CORPORATION, a Delaware corporation (the “Company”),
and                                  (“Employee”).

 

WHEREAS, to carry out the purposes of the Company’s Amended and Restated 2004
Employee Incentive Plan, as amended (the “Plan”), the Company desires to afford 
the opportunity to purchase shares of the common stock of the Company (“Stock”).

 

NOW THEREFORE, in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and Employee hereby agree as follows:

 

1.                                       Grant of Option.  The Company hereby
grants to Employee the right and option (“Option”) to purchase all or any part
of an aggregate of                 shares of Stock, on the terms and conditions
set forth herein and in the Plan, which Plan is incorporated herein by
reference. This Option is intended to constitute an Incentive Stock Option,
within the meaning of 422(b) of the Internal Revenue Code of 1986, as amended
(the “Code”); except that to the extent that the aggregate Fair Market Value of
Stock (determined at the Option is granted) with respect to which Incentive
Stock Options are exercisable for the first time by Employee during any calendar
year under all incentive stock option plans of the Company and its parent and
subsidiary corporations exceeds One Hundred Thousand Dollars ($100,000), such
excess Incentive Stock Options shall be treated as Non-Statutory Stock Options.

 

2.                                       Purchase Price.  The purchase price of
Stock purchased pursuant to the exercise of this Option shall be
                      Dollars and                        Cents ($         ) per
share, which has been determined to be the Fair Market Value of the Stock. For
all purposes of this Agreement, Fair Market Value of Stock shall be determined
in accordance with the provisions of the Plan.

 

3.                                       Vesting of Option.   The Option granted
hereunder shall vest as follows:

 

(a)                                  the option to
purchase                       shares of Stock is vested and exercisable as
of                                   , 200    ;

 

(b)                                 the option to
purchase                       shares of Stock is vested and exercisable as
of                                   , 200    ;

 

(c)                                  the option to
purchase                       shares of Stock is vested and exercisable as
of                                   , 200    .

 

Subject to the earlier expiration of this Option as herein provided, this Option
may be exercised by written notice to the Company at is principal executive
office addressed to the attention of its chief executive officer. This Option
must be exercised on or before

 

--------------------------------------------------------------------------------


 

                                   , 201     or it will expire worthless.

 

The shares of Stock that are the subject of the Option are shares of Stock as
presently constituted, but if, and whenever, prior to the expiration of an
Option theretofore granted, the Company shall effect a subdivision or
consolidation of shares of Stock or the payment of a stock dividend on Stock
without receipt of consideration by the Company, the number of shares of Stock
with respect to which such Option may thereafter be exercised (a) in the event
of an increase in the number of outstanding shares of Stock shall be
proportionately increased, and the purchase price per share shall be
proportionately reduced, and (b) in the event of a reduction in the number of
outstanding shares of Stock shall be proportionately reduced, and the purchase
price per share shall be proportionately increased.

 

If the Company recapitalizes and/or reclassifies its capital stock (a
“recapitalization”), the number and class of shares of Stock covered by an
Option theretofore granted shall be adjusted as provided in the Plan.

 

4.                                       Transferability: This Option is not
transferable or assignable other than by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order (as defined by
Section 414(p) of the Code). If an Incentive Stock Option is transferred
pursuant to a qualified domestic relations order, the Option shall cease to
qualify as an Incentive Stock option as of the date of such transfer. The
Committee (defined hereafter) may authorize the transfer of all or a portion of
the Non-Statutory Stock Options subject to the terms of the Plan. The
Non-Statutory Stock Option shall be exercisable by the transferee only to the
extent, and for the periods, specified in paragraphs 3 and 5 of this Agreement.

 

No transfer by will, trust, or by the laws of descent and distribution shall be
effective to bind the Company unless the Compensation Committee of the board of
directors of the Company or other such committee as the Board shall appoint to
administer the Plan as permitted by the Plan (collectively herein the
“Committee”) has been furnished with a copy of the deceased Employee’s
enforceable will, trust or such other evidence as the Committee deems necessary
to establish the validity of the transfer. Any attempted transfer in violation
of this provision shall be void and ineffective.

 

5.                                       Exercise of Option. This Option may be
exercised only by Employee during his lifetime while Employee remains an
employee of the Company and will terminate and cease to be exercisable upon
Employee’s termination of employment with the Company for any reason, except
that:

 

(a)                                  If Employee’s employment with the Company
terminates by reason of disability within the meaning of section 22(e)(3) of the
Code, this Option may be exercised in full (whether or not the option is fully
vested) by Employee (or Employee’s estate or the person who acquires this Option
by will or the laws of descent and distribution or otherwise by reason of death
of Employee) but only within such period of time ending on the earlier of (i)
the date that is one (1) year following

 

2

--------------------------------------------------------------------------------


 

such termination or (ii) the expiration of the term of the Option as set forth
in the Agreement.

 

(b)                                 If Employee dies while in employ of the
Company, Employee’s estate, or the person who acquires this Option by will or
the laws of descent and distribution or otherwise by reason of the death of
Employee, may exercise Employee’s Option in full (whether or not the Option is
fully vested) but only within such period of time ending on the earlier of (i)
the date that is one (1) year following Employee’s death or (ii) the expiration
of the term of the Option as set forth in the Agreement.

 

(c)                                  If Employee’s employment terminates for any
reason other than as described in (a) or (b) above at a time when Employee holds
an Option, unless Employee voluntarily terminates without the written consent of
the Company or is terminated for Cause, Employee may exercise his or her Option
but only within such period of time ending on the earlier of (i) the date that
is three months following the termination of such person’s employment or (ii)
the expiration of the term of the Option as set forth in the Agreement. For
purposes of this Agreement, “cause” shall mean Employee’s gross negligence or
willful misconduct in performance of the duties of his employment, or Employee’s
final conviction of a felony or of a misdemeanor involving moral turpitude.

 

The purchase price upon exercise of any Option shall be payable to the Company
in full either: (a) in cash or its equivalent, or (b) subject to prior approval
by the Committee in its discretion, by tendering previously acquired shares of
Stock having an aggregate Fair Market Value at the time of exercise equal to the
total purchase price (provided that the shares of Stock tendered have been held
by Employee for at least six (6) months prior to their tender to satisfy the
option price), or (c) subject to prior approval by the Committee in its
discretion, by withholding shares of Stock which otherwise would be acquired on
exercise having an aggregate Fair Market Value at the time of exercise equal to
the total purchase price, or (d) subject to prior approval by the Committee in
its discretion, by a combination of (a), (b), and (c) above. Any payment in
shares of Stock shall be effected as provided for in the Plan. The Committee, in
its discretion, also may allow the purchase price to be paid with such other
consideration as shall constitute lawful consideration for the issuance of
shares of Stock (including, without limitation, effecting a “cashless exercise,”
as defined in the Plan, with a broker of the Option), subject to applicable
securities law restrictions and tax withholdings, or by any other means which
the Committee determines to be consistent with the Plan’s purpose and applicable
law.

 

As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver, or cause to be delivered, to or on
behalf of Employee, in the name of Employee or other appropriate recipient,
share certificates for the number of shares of Stock purchased under the Option.
Unless and until such certificates have been issued by the Company to Employee,
Employee (or other person permitted to exercise this Option in the event of
Employee’s death) shall not be or have any rights or privileges of a stockholder
of the Company with respect to the shares acquirable upon an exercise of this
option.

 

3

--------------------------------------------------------------------------------


 

6.                                       Withholding of Tax. To the extent that
the exercise of this Option or the disposition of shares of Stock acquired by
exercise of this Option results in compensation income to Employee for federal
or state income tax purposes, Employee shall deliver to the Company at the time
of such exercise or disposition such amount of money or shares of Stock as the
Company may require to meet its obligation under applicable tax laws or
regulations, and, if Employee fails to do so, the Company is authorized to
withhold from any cash or Stock remuneration then or thereafter payable to
Employee any tax required to be withheld by reason of such resulting
compensation income. Upon an exercise of this Option, the Company is further
authorized in its discretion to satisfy any such withholding requirement out of
any cash or shares of Stock distributable to Employee upon such exercise.

 

Except as may otherwise be permitted by the Code, in the event of a permitted
transfer of a Non-Statutory Stock Option hereunder, Employee shall remain
subject to withholding taxes upon exercise. In addition, the Company shall have
no obligation to provide any notices to the transferee including, for example,
notice of the termination of a stock option following Employee’s termination of
employment.

 

7.                                       Securities Laws. Employee agrees that
the shares of Stock which Employee may acquire by exercising this Option will
not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable securities laws, whether federal or state. Employee
also agrees (i) that the certificates representing the shares of Stock purchased
under this Option may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws, and
(ii) that the Company may refuse to register the transfer of such shares of
Stock purchased under this Option on the stock transfer records of the Company
if such proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of any applicable securities laws and (iii) that
the Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the shares of Stock purchased under this Option.

 

8.                                       Employment Relationship.  For the
purposes of this Agreement, Employee shall be considered to be in employment of
the Company as long as Employee remains an employee of either the Company or a
parent or subsidiary corporation (as defined in Section 424 of the Code) of the
Company, or a corporation or a parent or subsidiary of such corporation assuming
or substituting a new option for this Option.  Nothing contained in this
Agreement shall confer upon Employee the right to continue in the employ of the
Company or its parent or subsidiary or any other corporation affiliated with the
Company, or interfere in any way with the rights of the Company or its parent or
subsidiaries or any other corporation affiliated with the Company to terminate
Employee’s employment. Any question as to whether and when there has been a
termination of such employment, and the cause for such termination, shall be
determined by the Committee and its determination shall be final.

 

9.                                       Representations and Warranties of
Employee.  The Employee represents and warrants to the Company as follows:

 

4

--------------------------------------------------------------------------------


 

(a)                                  The Employee has received a copy of the
Plan and has read and understands the terms of the Plan and this Agreement, and
agrees to be bound by their terms and conditions.  The Employee acknowledges
that there may be adverse tax consequences related to the Options and their
vesting and exercise, and that Employee should consult a tax advisor prior to
such time.

 

(b)                                 The Employee agrees to sign such additional
documentation as may reasonably required from time to time by the Company in
connection with this Agreement.

 

10.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under Employee.

 

11.                                 Governing Laws.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

12.                                 Modification.  This Agreement may not be
modified except in writing signed by the parties hereto or their respective
successors and permitted assigns.

 

13.                                 Headings.  The headings of paragraphs in
this Agreement are for convenience of reference only, do not constitute a part
of this Agreement, and shall not be deemed to limit or alter any of the
provisions of this Agreement.

 

14.                                 Defined Terms. Except as otherwise provided
in this Agreement, or unless the context clearly indicates otherwise,
capitalized terms used but not defined in this Agreement have the definitions as
provided in the Plan.  In the event of a conflict or inconsistency between the
discretionary terms and provisions of the Plan and the provisions of this
Agreement, this Agreement shall govern and control.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
by its officer thereunto duly authorized, and Employee has executed this
Agreement, all as of the day and year first above written.

 

 

 

PETROHAWK ENERGY CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Floyd C. Wilson

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

Printed Name:

 

 

 

5

--------------------------------------------------------------------------------